Case: 11-10628     Document: 00511691957         Page: 1     Date Filed: 12/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2011
                                     No. 11-10628
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FRANKLIN L. WILLIAMS,

                                                  Petitioner-Appellant

v.

REBBECCA TAMEZ, Warden, Federal Correctional Institution, Fort Worth,
Texas,

                                                  Respondent-Appellee


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-216


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Franklin L. Williams, federal prisoner # 12952-021, appeals from the
dismissal of his 28 U.S.C. § 2241 petition, which the district court construed as
a 28 U.S.C. § 2255 motion it lacked jurisdiction to entertain. Williams has failed
to brief the issues whether the district court erred by construing his petition as
challenging the legality of his confinement or whether he should be allowed to
pursue § 2241 relief under the savings clause of § 2255(e). He has abandoned


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10628   Document: 00511691957      Page: 2   Date Filed: 12/12/2011

                                  No. 11-10628

those issues for appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Motions under § 2255 must be filed in the sentencing court. Reyes-
Requena v. United States, 243 F.3d 893, 895 n.3 (5th Cir. 2001). Because
Williams has failed to show that the district court erred by construing his § 2241
petition as a § 2255 motion, he also has failed to demonstrate that the district
court erred by dismissing the constructive § 2255 motion for lack of jurisdiction.
      Finally, Williams moves for appointment of counsel.             He has not
“demonstrated that the interests of justice would be served by the appointment
of counsel.” United States v. Tubwell, 37 F.3d 175, 179 (5th Cir. 1994).
      AFFIRMED. MOTION DENIED.




                                        2